DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4, 6-10, 12-15, 17, and 19-21 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 
Response to Amendment
Applicant’s amendment has obviated many, but not all, of the objections to the specification, drawings, and claims previously given.  To the extent that an objection or rejection appears in the previous Office Action(s) but not this Office Action, that objection or rejection is withdrawn.  To the extent that is appears both in a previous Office Action(s) and this Office Action, the objection or rejection is maintained.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 39, Applicant should choose between the spelling “busses” and “buses”.
In paragraph 73, “Within each graphics sub-core 501A-501F a set” should be “Each graphics sub-core 501A-501F includes a set”.
In paragraph 131, “but not limited, to bumps” should be “but not limited to, bumps”; “such as for example” should be merely “such as”.
In paragraph 199, “element, or often temporarily” should be “element, are often temporarily”.
In paragraph 215, “8 tap embodiment 24 parameter” should be “8 tap embodiment, a 24 parameter”.
In paragraph 236, “indicates that the first value” should be “indicates that the sign has the first value”.
Appropriate correction is required.
Examiner would also note that Applicant appears to have retained editing markings (strikethroughs, underlines, and brackets) from previous amendments to the specification.  Examiner reminds Applicant that the only markings should be those that constitute edits relative to the most recently entered version of the specification.

Claim Objections
Claim 2 is objected to because of the following informalities:  “the plurality” should be “a plurality”.  Appropriate correction is required.
Claims 4 and 6-8 are objected to for dependency on claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Falcón et al. (EP 3035203) (“Falcón”) in view of Deisher et al. (US 20180121796) (“Deisher”) and further in view of Duong et al. (US 11468145) (“Duong”).
Regarding claim 1, Falcón discloses “[a]n apparatus comprising accelerator circuitry, including: 
a compute grid having a plurality of processing elements … to execute neural network computations, store values resulting from the neural network computations (in an apparatus for performing convolution operations for a neural network, the apparatus comprises a plurality of processing units (PUs) – Falcón, abstract; in a fully connected 1-to-1 operation, one logical neuron is mapped to one physical neuron computed in a single PU, and input neurons and weights are fetched for every dot product operation [neural network computation] – id. at paragraph 62; any partial result that needs to be stored will proceed before a maximum time that is fixed and known [suggesting that the results of computation are stored] – id. at paragraph 75; see also Fig. 14A (showing the PUs)), and perform piecewise linear (PWL) approximations of one or more non-linear functions using the stored values as input data (an activation function [non-linear function] unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X [stored value] to a range in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – Falcón, paragraphs 125-27; see also Fig. 36), including:
a first stage including a multiplier to perform a multiplication operation of an input data value and a first version of a first parameter value associated with a first interval during a first processing cycle of a PWL approximation (after four PU cycles, the PUs have both the inputs [input data values] and weights [parameter values] required for the computation so they can perform the dot product [multiplication] operation – Falcón, paragraph 62 [note that, since the output of the multiplication and accumulation is fed into the activation function unit, which performs the PWL approximation (see paragraph 114), this step can be regarded as part of the PWL approximation]; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [first interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]); and
a second stage including an accumulator to perform a[n] … operation of a first version of a second parameter associated with the first interval from a result of the multiplication operation during the first processing cycle of a PWL approximation (after four PU cycles, the PUs have both the inputs and the weights required for the computation, so they can perform the dot product operation [in the first stage] and accumulate the result [in the second stage] with the previous computation [i.e., the dot product of the previous weights [second parameter] and the previous inputs] if the neuron has many inputs – Falcón, paragraph 62 [first processing cycle = cycle that comprises the multiplication and accumulation processes]; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [first interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since the result of the accumulation of multiplied weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]) ….” 
Falcón appears not to disclose explicitly the further limitations of the claim.  However, Deisher discloses “perform[ing] an addition operation of a first version of a third parameter associated with the first interval and the result of the … operation during a second processing cycle of the PWL approximation (in an activation function unit of a neural network accelerator, after a multiply and accumulate step, the sum value is passed to another accumulator where a bias [third parameter, associated with an interval containing the bias value] may be added to the neural network sum output [result of the operation]; the sum buffer may hold multiple sums, allowing the accumulation to generate an output every cycle despite the fact that the activation function may take several cycles to be performed – Deisher, paragraph 94 [i.e., the multiplication and accumulation may take place in one cycle and the addition of the bias term may take place in a second cycle]; see also paragraph 84 (disclosing that the MAC may require multiple clock cycles to receive an entire input vector over multiple input sets), Fig. 5; compare specification paragraph 213 (disclosing that the second-step addition is of bias term ci)).”
Deisher and the instant application both all relate to physical implementations of piecewise linear approximators of activation functions of neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcón to add a third parameter to the result of the multiply-and-accumulate operations in a separate cycle, as disclosed by Deisher, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would add more flexibility to the system by not restricting the output to a product of weights and inputs and allowing an arbitrary constant to be added to the result.  See Deisher, paragraph 94.
Duong discloses “a second stage including an accumulator to perform a subtraction operation (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights))….”
Duong and the instant application both relate to physical implementations of neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher to ensure that the accumulator may perform subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.

Claim 9 is a method claim corresponding to apparatus claim 1 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 2, Falcón, as modified by Deisher and Duong, discloses “one or more lookup tables (LUTs) to store [a] plurality of non-linear parameter values for the PWL approximations (in the activation function unit, a LUT unit is a component where parameters of linear interpolation segments are stored; parameters stored in the LUT are used by the piecewise interpolation approximation unit to compute the final result --  Falcón, paragraph 127).”  

Regarding claim 15, Falcón discloses “[a]n accelerator comprising:  
79one or more memory devices to store one or more one or more lookup tables (LUTs) (in the activation function unit, a LUT unit [memory device] is a component where parameters of linear interpolation segments are stored; parameters stored in the LUT are used by the piecewise interpolation approximation unit to compute the final result --  Falcón, paragraph 127); and 
a compute grid having a plurality of processing elements to execute neural network computations, store values resulting from the neural network computations (in an apparatus for performing convolution operations for a neural network, the apparatus comprises a plurality of processing units (PUs) – Falcón, abstract; in a fully connected 1-to-1 operation, one logical neuron is mapped to one physical neuron computed in a single PU, and input neurons and weights are fetched for every dot product operation [neural network computation] – id. at paragraph 62; any partial result that needs to be stored will proceed before a maximum time that is fixed and known [suggesting that the results of computation are stored] – id. at paragraph 75; see also Fig. 14A (showing the PUs)), and perform piecewise linear (PWL) approximations of one or more non-linear functions using the stored values as input data (in the activation function (AF) [non-linear function] unit, a LUT unit is a component where parameters of linear interpolation segments [non-linear parameter values] are stored; parameters stored in the LUT are used by the piecewise interpolation approximation unit to compute the final result --  Falcón, paragraph 127; AF unit may be incorporated into the processing unit of a neuromorphic accelerator – id. at paragraph 130; see also Fig. 36 [showing the input X [stored values] being input to the activation function unit]), including:
a first stage including a multiplier to perform a multiplication operation of an input data value and a first version of a first parameter value associated with a first interval during a first processing cycle of a PWL approximation (after four PU cycles, the PUs have both the inputs [input data values] and weights [parameter values] required for the computation so they can perform the dot product [multiplication] operation – Falcón, paragraph 62 [note that, since the output of the multiplication and accumulation is fed into the activation function unit, which performs the PWL approximation (see paragraph 114), this step can be regarded as part of the PWL approximation]; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [first interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]); and
a second stage including an accumulator to perform a[n] … operation of a first version of a second parameter associated with the first interval from a result of the multiplication operation during the first processing cycle of a PWL approximation (after four PU cycles, the PUs have both the inputs and the weights required for the computation, so they can perform the dot product operation [in the first stage] and accumulate the result [in the second stage] with the previous computation [i.e., the dot product of the previous weights [second parameter] and the previous inputs] if the neuron has many inputs – Falcón, paragraph 62; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [first interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval) ….”
Falcón appears not to disclose explicitly the further limitations of the claim.  However, Deisher discloses “perform[ing] an addition operation of a first version of a third parameter associated with the first interval and the result of the … operation during a second processing cycle of the PWL approximation (in an activation function unit of a neural network accelerator, after a multiply and accumulate step, the sum value is passed to another accumulator where a bias [third parameter, associated with an interval containing the bias value] may be added to the neural network sum output [result of the subtraction operation]; the sum buffer may hold multiple sums, allowing the accumulation to generate an output every cycle despite the fact that the activation function may take several cycles to be performed – Deisher, paragraph 94 [i.e., the multiplication and accumulation may take place in one cycle and the addition of the bias term may take place in a second cycle]; see also paragraph 84 (disclosing that the MAC may require multiple clock cycles to receive an entire input vector over multiple input sets), Fig. 5; compare specification paragraph 213 (disclosing that the second-step addition is of bias term ci)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcón to add a third parameter to the result of the multiply-and-accumulate operations in a separate cycle, as disclosed by Deisher, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would add more flexibility to the system by not restricting the output to a product of weights and inputs and allowing an arbitrary constant to be added to the result.  See Deisher, paragraph 94.
Duong discloses “a second stage including an accumulator to perform a subtraction operation (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights))….”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher to ensure that the accumulator may perform subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.

Claims 4, 6-8, 10, 12-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Falcón in view of Deisher and Duong and further in view of Pillai et al. (US 20190042922) (“Pillai”).
Regarding claim 4, the rejection of claim 2 is incorporated.  Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
Pillai discloses that “the accumulator sets an enable bit indicating a sign of the result of the … operation (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative – Pillai, paragraph 62; see also paragraphs 31-32 (disclosing that the activation function operates on the result of multiply and accumulate operations, i.e., the subtraction operation)).”  
Pillai and the instant application relate to piecewise linear approximation circuits for neural networks and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcón/Deisher/Duong to set a bit indicating a sign of the result of accumulation operations, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 6, the rejection of claim 4 is incorporated.  Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
Pillai discloses that “a determination is made as to whether the enable bit indicates that the sign of the result of the … operation has a first value (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative [first value = value that corresponds to a positive input] – Pillai, paragraph 62; see also paragraphs 31-32 (disclosing that the activation function operates on the result of multiply and accumulate operations, i.e., the subtraction operation)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Duong, and Deisher to determine the value of the sign bit indicating the result of the accumulation operations, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 7, the rejection of claim 6 is incorporated.  Falcón further discloses that “the multiplier performs a second multiplication operation of the input data value and a second version of the first parameter value associated with a second interval during a third processing cycle of a PWL approximation upon a determination that the enable bit indicates that the [sign] has the first value (an activation function unit may contain a piecewise approximation arithmetic unit that includes a sign block in which the sign of the input is used to select an offset parameter and to adjust the final sign of the output – Falcón, paragraph 132; after four PU cycles, the PUs have both the inputs [input data values] and weights [parameter values] required for the computation so they can perform the dot product [multiplication] operation – Falcón, paragraph 62 [note that, since the output of the multiplication and accumulation is fed into the activation function unit, which performs the PWL approximation (see paragraph 114), this step can be regarded as part of the PWL approximation]; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [second interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]; see also Fig. 8 and paragraph 44 (showing a fully connected neural network with a plurality of layers, in which the output of the activation function of one layer is used as input to a neuron in the next layer, which then proceeds to perform a second multiplication between a second version of the weight [parameter value] and the input); note also that these second-layer calculations are not performed until the first-layer activation function is computed, including the determination of the sign bit), and the accumulator performs a second … operation of a second version of the second parameter associated with the second interval from a result of the second multiplication operation (after four PU cycles, the PUs have both the inputs and the weights required for the computation, so they can perform the dot product operation [in the first stage] and accumulate the result [in the second stage] with the previous computation [i.e., the dot product of the previous weights [second parameter] and the previous inputs] if the neuron has many inputs – Falcón, paragraph 62; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [second interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]; see also Fig. 8 and paragraph 44 (showing a fully connected neural network with a plurality of layers, in which the output of the activation function of one layer is used as input to a neuron in the next layer, which then proceeds to perform a second accumulation between the result of the second multiplication and the product of a second version of the other weights [parameter value] and the other inputs to the neuron)).” 
Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.

Regarding claim 8, Falcón, as modified by Deisher, Duong, and Pillai, discloses that “a result of the addition operation is saved as the [result] upon a determination that the sign has a second value (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative [second value = value that corresponds to a negative input] – Pillai, paragraph 62 [note that the result of the addition operation must be saved because it is later used for determining whether to output the input or 0]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Duong, and Deisher to save the value of the result upon determining the value of its sign, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 10, the rejection of claim 9 is incorporated.  Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
Pillai further discloses that “performing the first processing cycle further comprises: 
setting an enable bit indicating a sign of the result of the … operation (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative – Pillai, paragraph 62; see also paragraphs 31-32 (disclosing that the activation function operates on the result of multiply and accumulate operations, i.e., the operation)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcón/Deisher to set a bit indicating a sign of the result of accumulation operations, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 12, the rejection of claim 10 is incorporated.  Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
Pillai further discloses “determining whether the enable bit indicates that the sign of the result of the … operation has a first value (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative [first value = value that corresponds to a positive input] – Pillai, paragraph 62; see also paragraphs 31-32 (disclosing that the activation function operates on the result of multiply and accumulate operations, i.e., the  operation)).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Duong, and Deisher to determine the value of the sign bit indicating the result of the accumulation operations, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 13, the rejection of claim 12 is incorporated.  Falcón further discloses “performing a third processing cycle, including: 
performing a second multiplication operation of the input data value and a second version of the first parameter value associated with a second interval upon a determination that the enable bit indicates that the sign has the first value (an activation function unit may contain a piecewise approximation arithmetic unit that includes a sign block in which the sign of the input is used to select an offset parameter and to adjust the final sign of the output – Falcón, paragraph 132; after four PU cycles, the PUs have both the inputs [input data values] and weights [parameter values] required for the computation so they can perform the dot product [multiplication] operation – Falcón, paragraph 62 [note that, since the output of the multiplication and accumulation is fed into the activation function unit, which performs the PWL approximation (see paragraph 114), this step can be regarded as part of the PWL approximation]; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [second interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]; see also Fig. 8 and paragraph 44 (showing a fully connected neural network with a plurality of layers, in which the output of the activation function of one layer is used as input to a neuron in the next layer, which then proceeds to perform a second multiplication between a second version of the weight [parameter value] and the input); note also that these second-layer calculations are not performed until the first-layer activation function is computed, including the determination of the sign bit); and 
performing a second … operation of a second version of the second parameter associated with the second interval from the result of the second multiplication operation (after four PU cycles, the PUs have both the inputs and the weights required for the computation, so they can perform the dot product operation [in the first stage] and accumulate the result [in the second stage] with the previous computation [i.e., the dot product of the previous weights [second parameter] and the previous inputs] if the neuron has many inputs – Falcón, paragraph 62; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [second interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]; see also Fig. 8 and paragraph 44 (showing a fully connected neural network with a plurality of layers, in which the output of the activation function of one layer is used as input to a neuron in the next layer, which then proceeds to perform a second accumulation between the result of the second multiplication and the product of a second version of the other weights [parameter value] and the other inputs to the neuron)).”
Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Pillai, and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.

Regarding claim 14, Falcón, as modified by Deisher, Duong, and Pillai, discloses “saving a result of the addition operation upon a determination that the sign has a second value (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative [second value = value that corresponds to a negative input] – Pillai, paragraph 62 [note that the result of the addition operation must be saved because it is later used for determining whether to output the input or 0]).”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Duong, and Deisher to save the value of the result upon determining the value of its sign, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 17, the rejection of claim 15 is incorporated.  Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Pillai, and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
Pillai further discloses that “the accumulator sets an enable bit indicating a sign of the result of the … operation (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative – Pillai, paragraph 62; see also paragraphs 31-32 (disclosing that the activation function operates on the result of multiply and accumulate operations, i.e., the operation)).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Falcón/Deisher/Duong to set a bit indicating a sign of the result of accumulation operations, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 19, the rejection of claim 17 is incorporated.  Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Pillai, and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
Pillai further discloses that “a determination is made as to whether the enable bit indicates that the sign of the result of the … operation has a first value (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative [first value = value that corresponds to a positive input] – Pillai, paragraph 62; see also paragraphs 31-32 (disclosing that the activation function operates on the result of multiply and accumulate operations, i.e., the operation)).”   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Doung, and Deisher to determine the value of the sign bit indicating the result of the accumulation operations, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Regarding claim 20, the rejection of claim 19 is incorporated.  Falcón further discloses that “the multiplier performs a second multiplication operation of the input data value and a second version of the first parameter value associated with a second interval during a third processing cycle of a PWL approximation upon a determination that the enable bit indicates that the has the first value (an activation function unit may contain a piecewise approximation arithmetic unit that includes a sign block in which the sign of the input is used to select an offset parameter and to adjust the final sign of the output – Falcón, paragraph 132; after four PU cycles, the PUs have both the inputs [input data values] and weights [parameter values] required for the computation so they can perform the dot product [multiplication] operation – Falcón, paragraph 62 [note that, since the output of the multiplication and accumulation is fed into the activation function unit, which performs the PWL approximation (see paragraph 114), this step can be regarded as part of the PWL approximation]; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [second interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]; see also Fig. 8 and paragraph 44 (showing a fully connected neural network with a plurality of layers, in which the output of the activation function of one layer is used as input to a neuron in the next layer, which then proceeds to perform a second multiplication between a second version of the weight [parameter value] and the input); note also that these second-layer calculations are not performed until the first-layer activation function is computed, including the determination of the sign bit), and the accumulator performs a second … operation of a second version of the second parameter associated with the second interval from a result of the second multiplication operation (after four PU cycles, the PUs have both the inputs and the weights required for the computation, so they can perform the dot product operation [in the first stage] and accumulate the result [in the second stage] with the previous computation [i.e., the dot product of the previous weights [second parameter] and the previous inputs] if the neuron has many inputs – Falcón, paragraph 62; an activation function unit includes a polymorphic decoder, a lookup table (LUT), and a piecewise interpolation approximation unit; the polymorphic decoder maps each input X to a range [second interval] in an abscissa space, and parameters stored in the LUT for a given linear segment are used by the piecewise interpolation approximation unit to compute a final result – id. at paragraphs 125-27 [since a result of the multiplication of weights and inputs serves as an input to the activation function unit, see Figure 33, and that input is divided into intervals by the activation function unit, the weights are ultimately associated with the interval]; see also Fig. 8 and paragraph 44 (showing a fully connected neural network with a plurality of layers, in which the output of the activation function of one layer is used as input to a neuron in the next layer, which then proceeds to perform a second accumulation between the result of the second multiplication and the product of a second version of the other weights [parameter value] and the other inputs to the neuron)).” 
Duong further discloses the performance of subtraction operations (to combine two input values while accounting for ternary weight values, ternary MAC circuits add two input values while also receiving as inputs the corresponding weight values for these input values; if only one of the weight values is negative, then its corresponding input value is subtracted from the other input value – Duong, col. 24, l. 63-col. 25, l. 13; see also Fig. 9, esp. ref. char. 915 (showing the ternary MACs performing multiply-and-accumulate operations with inputs and weights)).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Pillai, and Deisher such that the multiply-and-accumulate operations comprise subtraction operations, as disclosed by Duong, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to work with negative weight values, thereby enhancing the system’s versatility.  See Duong, col. 24, l. 63-col. 25, l. 13.
 
Regarding claim 21, Falcón, as modified by Deisher, Duong, and Pillai, discloses that “a result of the addition operation is saved as the [result] upon a determination that the sign has a second value (when an activation function circuit is configured to implement a ReLU function, the ReLU opcode bit is set to 1 and the remaining opcode bits are set to 0; the selection signal of one multiplexer is based on the sign bit of the input, so that the mux selects either the input or 0 as the output depending on whether the input is positive or negative [second value = value that corresponds to a negative input] – Pillai, paragraph 62 [note that the result of the addition operation must be saved because it is later used for determining whether to output the input or 0]).”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Falcón, Duong, and Deisher to save the value of the result upon determining the value of its sign, as disclosed by Pillai, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would assist the system in determining what the result of the activation function should be, since the value of the activation function ultimately depends on the sign of the input.  See Pillai, paragraph 62 (disclosing that the output of the ReLU function is 0 when the sign of the input is negative and is equal to the original input when the sign of the original input is positive).

Response to Arguments
Applicant's arguments filed July 29, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant’s only substantive argument that appears to require a response is that Deisher allegedly teaches away from performing a subtraction and addition operation using the result of the subtraction operation at the same accumulator during successive processing cycles of a piecewise linear approximation because Deisher discloses passing a sum value from an adder to an accumulator to, for example, add bias.  Remarks at 10-11.  However, Applicant appears to be misapplying the notion of “teaching away” from the claimed invention to the instant rejection.  Notably, the mere fact that a reference discloses an alternative arrangement, without disparaging or criticizing the solution claimed, does not constitute a teaching away from the claimed invention.  MPEP § 2145(X)(D)(1) (“‘[T]he prior art’s mere disclosure of [an] alternative does not constitute a teaching away from any [other] alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….’ In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”).  Since Applicant is merely asserting that the arrangement of Deisher is different from that of the claimed invention and is not suggesting that Deisher discourages or criticizes performing a subtraction operation and an addition operation that uses the result of the subtraction operation in the same accumulator, the argument fails.  
To the extent that the argument can be construed merely as an assertion that the claimed invention is patentably distinct from Deisher because Deisher uses multiple accumulators and the instant claims use only one, the argument is still unconvincing because Applicant is attacking Deisher alone rather than the combination of the references.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner does not assert that Deisher performs both the subtraction and the addition operations in the same accumulator.  Rather, the rejection argues that Falcón discloses the first accumulation operation, Deisher discloses the use of the result of the first accumulation operation to perform a second accumulation operation in a second processing cycle, and that an ordinary artisan would be motivated to combine these operations for the reasons given above, which Applicant does not dispute.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN C VAUGHN/Examiner, Art Unit 2125